DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, 13-18, 24, 25, 28, & 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi et al. (US 20070045036 A1, herein after referred to as Takeuchi).
Regarding claim 10 Takeuchi teaches a suspension for a wheel (FIG. 1 & 4: 10) of an axle of a motor vehicle (FIG. 1 & 4: depicted; paragraph 3), comprising: a wheel support (FIG. 1 & 4: 15; paragraph 33), which is mounted on the vehicle body via several links (FIG. 1 & 4: 13 & 14; paragraph 33), and which has a first supporting element (FIG. 1 & 4: 16 & recess in 13 for containing 16B; paragraph 35) and a second supporting element (FIG. 1: 20 & 58; paragraph 40 & 41; FIG. 4: second instance of 16 & recess in 14 for containing 16B), wherein a vehicle wheel is mounted rotatably on the 
Regarding claims 13 & 14 Takeuchi teaches that the first or second supporting elements can be mounted in a guide bushing (FIG. 4: recess in 13 & 14 for containing instances of 16B) of the other supporting element (FIG. 4: interpreting instead one of the supporting elements to be 15 & both instances of 16 while the other supporting element is only the recess in either 13 or 14 for containing 16B). 
Regarding claims 15, 24, & 25 Takeuchi teaches that the second supporting element has a recess for the steering actuator (FIG. 1: first supporting element being the recess in 13 for 16B, the second supporting element being 15 & 16, and the recess for the steering actuator being 15T; paragraph 41).
Regarding claim 16 Takeuchi teaches that the steering actuator has an electric motor (FIG. 2: 40; paragraph 41) as well as gearing (FIG. 2: rotation rings 31 & 32; paragraph 39).
Regarding claim 17 Takeuchi teaches that the first supporting element is actively connected to the steering actuator (FIG. 1: the first supporting element being interpreted as being 16 & 15 and is connected to the actuator by 15T & 21T).
Regarding claim 18 Takeuchi teaches that the suspension comprises three assemblies, comprising the two-part wheel support, the upper wishbone, as well as the lower wishbone (FIG. 1: depicted).
.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 19, 20-23, 26, & 27 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US 20070045036 A1, herein after referred to as Takeuchi) in view of Ehrlich, (DE 102009004123 A1).
Regarding claims 11, 12, & 19 Takeuchi does not explicitly teach that the upper wishbone is a link rod or that the lower wishbone is a trapezoidal link. However Ehrlich teaches that the upper wishbone which is a link rod (FIG. 1: 112; paragraph 34) and the lower wishbone is a trapezoidal link (FIG. 1: 101; paragraph 32). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the wishbones taught by Ehrlich with the turning device of Takeuchi because Takeuchi does not provide details on the wishbones used to hold the supporting elements for the wheel and the wishbones of Ehrlich are particularly 
Regarding claims 20 & 21 Takeuchi as modified above teaches that the first or second supporting elements can be mounted in a guide bushing (FIG. 4: recess in 13 & 14 for containing instances of 16B) of the other supporting element (FIG. 4: interpreting instead one of the supporting elements to be 15 & both instances of 16 while the other supporting element is only the recess in either 13 or 14 for containing 16B). 
Regarding claims 22 & 23 Takeuchi teaches that the second supporting element has a recess for the steering actuator (FIG. 1: first supporting element being the recess in 13 for 16B, the second supporting element being 15 & 16, and the recess for the steering actuator being 15T; paragraph 41).
Regarding claims 26 & 27 Takeuchi as modified above teaches that the first supporting element is actively connected to the steering actuator (FIG. 1: wherein the first supporting element is interpreted as being 15 & 16 while the second is the lower part of 58, the steering actuator being connected to the first supporting element at 15T & 21T).
Conclusion
	Prior art made of record and not replied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO 892 teach motor vehicle suspensions and turning devices of interest. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        
	


/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616